—Judgment, Supreme *396Court, New York County (Dorothy Cropper, J.), rendered May 19, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to seven years, and otherwise affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495 [1987]).
The trial court’s decision to preclude a defense witness was not an improvident exercise of discretion (see People v Aska, 91 NY2d 979 [1998]).
We reject defendant’s conflict of interest claim, and agree with the reasoning of the court in Skinner v Duncan (2003 WL 21386032, *40-49, 2003 US Dist LEXIS 10102, *144-181 [SD NY, June 17, 2003]), which rejected a similar claim involving the same defense attorney.
We find the sentence excessive to the extent indicated. Concur — Buckley, P.J., Tom, Ellerin, Marlow and Gonzalez, JJ.